Citation Nr: 1130842	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a scar of the left hand.

2.  Entitlement to service connection headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing that was held at the RO.


FINDINGS OF FACT

1.  At his Board hearing on March 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issue of service connection for residuals of a left hand scar is requested.

2.  A chronic headache disorder was not shown to be present in service or to have been caused or made worse by a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for residuals of a left hand scar by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Headaches were not incurred in, or caused or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in October 2008 which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.   

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the March 2011 hearing.

The Veteran was not afforded a VA examination with respect to his claim for service connection for headaches.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's headaches may be associated with his military service or with a service connected disability

For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA in this case. 

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant  has withdrawn this appeal with respect to the issue of service connection for residuals of a left hand scar and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for a left hand scar and it is dismissed.


Service connection

The Veteran contends that he has headaches that are due to a vehicle accident that occurred during his service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In a letter dated in October 2006 the Veteran wrote that he was working in service as an intelligence case officer in Korea during the winter of 1969-1970.  He contended that while the area was supposedly peaceful, "infiltrators" from North Korea came to South Korea and would at times attack American and South Korean troops.  The Veteran contended that part of his job was to stop the infiltrators.  On one occasion while he was pursuing some infiltrators in a jeep, they fired upon him.  A shot hit the wheel of the jeep and it went down on the right front, pivoted up on its right side, and almost went upside down.  An engagement ensued.  The Veteran wrote that when the jeep flipped over he hit his head and jammed his neck on the right side.  Since that time, he had headaches and occasional blurred vision that got worse as he aged.  He was treated in service and given a neck brace that he wore for several weeks but he did not go to the hospital or dispensary.  

On his claim received by VA in September 2008 the Veteran contended that he had daily headaches.  He contended that no records were kept of his treatment in service because he had not required hospitalization.  He contended that after he was injured he was unable to return from the field for 2 days.

At his March 2011 Board hearing the Veteran testified that he hurt his neck in service and that this was causing headaches.  He testified that he was in a jeep accident that occurred when some North Koreans fired upon him and hit the right front wheel of the jeep.  The jeep pivoted on its right side and almost went upside down.  He was thrown out of the jeep and landed on his head.  This occurred in the evening and he did not get back to the compound for 24 hours.  The Veteran testified that he also had a scar on his arm from this incident.  He testified that records of many things were not kept because there had just been a ceasefire and the army did not want to antagonize the North Koreans.  He wrote an incident report but he did not know what happened to it because records were not kept.  

The Veteran testified that he was not hospitalized due to the jeep accident.  While there was a dispensary, he did not go to the dispensary for treatment.  A doctor came and treated him.  He was given a neck brace that he wore for 4 or 5 weeks and pain medication.  The Veteran was unaware of any record being kept of this treatment. 

The Veteran testified that after service he mostly self treated the headaches until 2004 or 2005 when he first sought treatment at VA.  He saw two doctors after service but one died and the other one retired.  They were unable to do anything for the headaches.  

The Veteran testified that he experiences daily headaches that last from the time they come on until he goes to sleep and that he treats the headaches with Motrin.  They had gradually got worse over the years.

The Veteran's service treatment records do not show any complaints of, or treatment for, headaches.  They do not reference a vehicle accident and they do not reference a neck injury.  They do show that while the Veteran was in Korea he was treated at the dispensary on several occasions for minor illnesses such as an upper respiratory infection and a sore throat.  No abnormalities were noted on the Veteran's separation examination.

VA treatment records show that the Veteran complained of headaches since December 2005.  He reported that he was injured in service in 1971 when a jeep flipped over.  He reported the headache was in the posterior neck and came around to the front.  As times he also reported some sinus headaches.  He was also treated for neck pain.  

While the Veteran may have been in a jeep accident in service, his assertions that he injured his head in the accident and had continuing headaches since that time are not credible.  While the Veteran admitted that there is no reference to any treatment for a head or neck injury or for headaches in service, he contended that this was because he did not need hospital treatment.  However, as noted above the Veteran did at times go to the dispensary for medical treatment of routine minor illnesses.  It is therefore unlikely that the Veteran sustained a serious injury causing the need for a neck brace or that he was troubled by recurrent headaches but did not report any of this to medical professionals at the dispensary or hospital.  While the Veteran contends that he was treated on site by a physician who did not keep records, this assertion is not credible given that there are service treatment records documenting minor illnesses during the period that the Veteran was in Korea.  If records were kept of minor ailments, it follows that a more serious medical condition such as a neck injury sustained in a vehicle accident accompanied by headaches would have been noted.  Additionally, if the Veteran experienced recurrent headaches in service he most likely would have sought treatment at the dispensary since this is what he did when confronted with other minor medical problems such as a sore throat.  

Moreover, there is no documentation of headaches or of a neck injury that was made on the Veteran's discharge physical.  If the Veteran sustained a neck injury serious enough to require wearing a neck brace for several weeks accompanied by recurrent headaches, he would most likely have reported this at the time his discharge physical was completed and therefore his complaints, if they existed, would more likely than not be documented.  

Furthermore, there is no documentation that the Veteran sought any treatment for his headaches until 2005, approximately 34 years after his service.  If the Veteran had in fact been experiencing recurrent headaches for all that time, he would have most likely sought treatment earlier.  While lack of treatment alone is not grounds to determine that a Veteran's testimony not credible, it is one factor that may be considered.  A lengthy lapse of time between discharge from service and any medical diagnosis of, or treatment for, a claimed disability is a factor that weighs against any claim for service connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the lack of documented complaints for decades after service, combined with the lack of documentation of complaints in service despite various complaints of other illnesses made then, and the normal separation physical, all weigh against service connection. 

The Board notes that the Veteran has also asserted that his headaches are caused by a neck injury that was incurred in service.  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, here the Veteran is not service connected for residuals of a neck injury or for any other neck problem.  Therefore, service connection on a secondary basis may not be predicated upon the Veteran's neck problems.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




ORDER

The appeal of the denial of service connection for residuals of a scar of the left hand is dismissed. 

Service connection for headaches is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


